Title: Remission for Richard B. Mitchell, 6 July 1815 (Abstract)
From: Madison, James
To: 


                    § Remission for Richard B. Mitchell. 6 July 1815. “Whereas it has been represented to me that a certain Richard B. Mitchell was some time ago indicted in the Circuit Court of the United States for the County of Washington, in the District of Columbia, for a Breach of the Peace, in an assault upon Oliver Pollock, and was duly convicted of the same, whereupon a pecuniary fine was imposed by the said Court upon the said Mitchell; and whereas a Representation of some extenuating Circumstances has likewise been made to me in behalf of the said Mitchell, by Reason whereof it appears reasonable that the said fine should be remitted: Now, therefore, be it known that I, James Madison, President of the United States, in Consideration of the Premises, and for other good Causes me thereunto moving, have remitted, and do hereby fully and entirely remit the fine aforesaid, upon condition, nevertheless, that the said Richard B. Mitchell first satisfy and discharge the Costs

incurred in the prosecution aforesaid. In Testimony whereof, I have hereunto set my Hand and caused the seal of the United States to be affixed. Done at the City of Washington, this sixth day of July AD 1815, and of the Independence of the United States the fortieth.”
                